AUCITIN 1s. Texan
      PRICE  DANIEL
      ATTORNEYGENERAL


                                        Jme'30. 1947

      Hon. James F. Houllhan               Opinion   No.   V-205
      County Auditor.
      Orimge County                        Re:     Necessity for County Com-
      Orfinge,Texas          ‘d                  . mLss$cnera to obtain rsqui-
                                                   aftiona and to advertise for
                                                   bids on purchases of materials
                                                   or supplies costing over
                                                   $1.50.00.
      Dear Sir:
      We refer to your letter of May 23, 1947, in which you requested
      an opjnion of this Department, and in which you asked the
      following questions:
                 "1. Is the Auditor authorized to approve for
                 payment a claim against the,county for material or
                 auppllea where no requisition was made for the
                 purchase of same,'where no r.equiaitionfor the pur-
             .   chase of ssme wax approved by the County Judge, and
I.,      .   .
                 where no copy of.such requisition for purchase of xame
                 ha$'been"filed with ttie"Auditor?"' .

                 "2. Is the Auditor authorized to approve a claim
                 against the County.for payment for equipment, material,
                 or.aupplles coatlng.in excess of one hundred fifty and
                 no/lOO. ($150.00) dollars where said equipment, mater-
                 lal,:or supplies were purchased without competitive bids?

                 "3. Ia.the County Clerk authorized to Issue a warrant
                 in payment of a claim which.hax not been approved for
                 payment by the Audltor?
                 "4. Is the Cbunty Treasurer authorized to pay a
                 warrant issued by a :County Clerk,in payment of a claim
                 that has not been approved for payment by the Auditor?"
      Orange County officers are on a,aalary basis; hence we shall
      quote.only those atatutjsaapplic&blp to such counties. We are
      assuming that the purohaseb referred to In our request are to be
      made under statutes other than Articles 2356 bhrough 2367,
      inclusive, since these 'statutescontemplate the Commissioners'
      court making the purchases of those things listed therein and
      submitting the same to competitive bids at least every two years,

                                  .
.     ,




    Hon. James F. Houlihan, Page 2, V-285


    and'our remarks will be confined to those purchases made under
    provisions other than those last mentioned.
    Subsection (b) of Article 3899, V.C.S., provides that each
    officer named in the Act who receives a salary, shall be per-
    mitted to make DurchSSeX or charge to his county all reasonable
    expenses necesaarg~ln the legal conduct of his office, and that
    such expenses be passed on by the Commlsslonera~ Court once each
    month for the ensuing month, upon the appllcatlon.of each officer,
    stating the kind, probable amount nf expenditure, and the necea-
    slty for such expense, together with the endorsement of the
    County Auditor, before such Commissioners' Court shall allow the
    same.
    Articles   1658, 159, 1660, and 1661, V.G.S., are as follows:
           *Art. 1658 - Bids shallbe asked for all supplies of
           stationery, books, blanks, records, and other supplies
           for the various officers for which the county la re-
           quired to pay, and the purchase made from the lowest
           bldler, after filing said bid with the auditor for
           record.
           "Art. lh59 - Supplies of every kind, road and bridge
           material, or any other material, for the use of said
           county, or any of its officers, departments, or in-
           stitutions must be purchased on competitive bids, the
           contract to b,eawarded to the party who, in the judg-
           ment of the commissioners1 court, has submitted the
           lowest and beat bid. The county auditor shall ad-
           vertise for a period of two weeks in at lease one
           dally newspaper, published and circulated in the coun-
           ty, for such supplies and material according to
           specifications, giving in detail what la needed. Such
           advertisements shall state where the specifications are
           to be found, and shall give the time and place for
           receiving such bids. All .auchcompetitive bids shall
           be kept on file by the county auditor ax a part of the
           records of his office, and shall be subject to lnspec-
           tlon by any one desiring to see them. Copies of all
           bids received shall be furnished by the-county auditor
           to the county judge and to the commissioners court; and
           when the bids received are not satisfactory to the said
           judge or county commissioners, the auditor shall reject
           aaid bids and readvertiae for new bids. In aases of
           emergency, purchases not in excess of one hundred and
           fifty dollars may be made upon requisition to be
           approved by the commissioners court, without advertlls-
           lng for competitive bids.
 Eon. James F. Houlihan,   Page   3,   v-285


      "Art.  1660 - All Claims, bills and accounts against
      the county must be filed in ample time for the
      auditor to examine and approve same before the meet-
      ings of the commlsalonera~ court. No claim. bill or
      account shall be allowed or paid until it has been
      examined and approved by the county auditor. Th
      auditor shall examine the same and stamp his asoval
      %hereon.   ‘TS he deems It necessary, all such aca.qunts,.
      bills, or claims m&t be verified by affidavit touch-
      ing the correctness of the same. The auditor la here-
      by authorized to administer oaths for the purposes of
      this law.




              roved intriplicate by the said officers/the
       triplicate to remain with the officer desiring the
       purchase, the duplicate to be filed with the county
       auditor, and the original to be delivered to the party
       from whom said ourchase is to be made before am
       purchase ahall'ie made. All warrants on the co&g
       treasurer, except warrants for jury service..must be
       countersigned by the county auditor." (Emphasis ours)
Article 2368a, as amended by the 50th Legislature and which became
affective May 3, 1947, now provides that no Commissioners' Court
shall make a contract calling for or requiring the axpenditure
or payment of $2000 or more out of any fund or fundsof any
county or subdivision of any county without first submitting such
proposed contract to competitive bids; providing for advertising
in a newspaper and excepting only counties with a population of
more than 350,000.
In the case of Wyatt Metal & Boiler dorks v. Fannin County, 111
9-W. (26) 787, where the county had purchased.culverts from the
plaintiff in the amount of #ll,OOO and used them in the public
roads of Fannin County, Art, 1659, V.C.S., had not been complied
rlth and therefore the County Auditor would not approve said
claim. The plaintiff sought a mandamus to compel the County
Auditor to approve the same. The Court, through Justice Wlliams,
in denying the mandamus, had this to say:
       "It is clear that from the passage of these lota it
       was the intent of tha Legislature to declare a public
Eon. James F. Houllhan, fage 4, v-285


      policy.  That such a policy is wise is evidenced by
      the universality of such statutes found in the laws
      of Congress and of all the state Leglalaturer. . .
      "Under.the record, plaintiff was relegated to a suit
      against the county upon an Implied contract for the
      reasonable value of the beneflta which b'anninCounty
      received .from the use of theso oulvsrts."
In thee ase of Patten v. Conch0 Coi.nty,196 S.-i. (26) 833,the
Court held that Article 2368a did not,provlde for.~competltlve
bids for road machinery purchased by a county nor was there any
other statute requiring the same. It ~111 be noted, however,
that Article 2368a (a) as amended1by the 50th Leglrlature, supra,
nor'orovides for cornetitlve bids1for road machinery if such
purchase amounts to g 2,000 or more.
In view of the foregoing statutes and cases, you are respect-
fully advised that questions Nos. 1 and 2 are answered in the
negative, except when the equipment purchased by the county be
that of road mach:nery, then, in view of Art. .?368a, and the case
of Patten v. Conch0 County supra, if such purchase of machinery
is less than $2,000, the Auditor need not require a requisition
nor competitive bids before approving said claim.
It is clearly apparent under Articles 1660 and 1661, supra, that
the County Clerk is not authorized to issue a warrant in payment
of a claim which has not been approved by.the Auditor, except for
jury service.

Since Article 1661, supra, provides that all claims .must be
approved by the Auditor, and further that all warrants on the
County Treasurer, except warrants for jury service, must be
countersigned by the County Auditor, your last question is also
answered in the negative.
                              SUWWARY
      The County Auditor la not authorized to approve a
      claim against the county for material or supplies
      where no requlalton is had: nor la he authorized to
      approve a claim for equipment, material or supplies
      in excess of $150 where such purchase Is not made on
      competitive bids (Wyatt &tal,& Boiler diorksv.
      Fanning County, 111 S.W. (26) '787, Art. l&9, V.C.S.)
      except for the purchase of road machinery in amounts
      less than #2000.00. Art. 2368a, V.C.S. -
      The County Clerk is not authorized to lzsuo a warrant
Eon. Jamea F. Houllhan,   Page 9, v-285


     in lyment o r a claim which ha8 not beeu approved
     by e he Auditoraxcspt warrants for Jury 8ervloe.
     nor ir the County Ti+earursr authorized to pay a
     rarr8&t in payment. of. a olalm that h,ar~nbt been
     approved by the Auditor.     Artiolam 1660 and ,161,
     V.C.S.
     .-
                                    Vary   truly   JOur8,

                              ATTOFi2SY    OEI?BUL OF TZCM
                             sp’BFUOi Aii~n.           .
                               .
                              BY’
                                    Bruor Allon
                                    Asrirtph
                                    ”